Citation Nr: 0809771	
Decision Date: 03/24/08    Archive Date: 04/09/08, 

DOCKET NO.  03-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post gallbladder removal surgery with digestive 
disorder and stomach pains.

2. Entitlement to an evaluation in excess of 10 percent for a 
chronic adjustment disorder with mixed anxiety and 
depression.

3. Entitlement to an evaluation in excess of 10 percent for 
iliolumbar ligament strain with thoracolumbar subluxation.

4. Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

5. Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran's DD Form 214 shows active service from June 1998 
to June 2001, and one year and one month of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  In May 2005, the Board remanded the 
case to the RO for additional development.  It has been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND


The veteran is noted to have requested a hearing at the RO 
before a Veterans Law Judge (Travel Board hearing) in her 
substantive appeal VA Form 9 received at the RO in December 
2007.  Since such hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2007)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a VLJ, 
with appropriate notification to the 
veteran and her representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws her hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




